

117 HRES 110 IH: Expressing support for the designation of February 7 to 13, 2021, as “National Burn Awareness Week”.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 110IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Thompson of California (for himself and Mr. Joyce of Ohio) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of February 7 to 13, 2021, as National Burn Awareness Week.Whereas burn injuries continue to be one of the leading causes of accidental death and injury in our Nation where, tragically, children, the elderly, and the disabled are especially vulnerable to burn injuries, and almost one-third of all burn injuries occur in children under the age of 15;Whereas, annually, in the United States, approximately 400,000 people receive medical care for treatment of burn injuries;Whereas, in 2018 alone, there were 3,655 deaths from fire and smoke inhalation and another 40,000 people were treated in hospitals for burn-related injuries;Whereas compared to the overall population, children under 5 were 2 times as likely to be seen for burn injuries at a hospital emergency department;Whereas young adults in the 20 to 29 age group had 1.4 times the risk, and those in the 30 to 39 age group had 1.3 times the risk of the general population;Whereas the primary causes of injury include fire-flame, scalds, contact with hot objects, electrical, and chemicals, and most of the injuries occur in the home;Whereas, today, 96.8 percent of those who suffer burn injuries will survive, but, unfortunately, many of those survivors will sustain serious scarring, life-long physical disabilities, and adjustment difficulties;Whereas National Burn Awareness Week, an initiative of the American Burn Association, is a coming together of burn, fire, and life safety educators to make the public aware of the frequency, devastation, and causes of burn injury as well as consistent and authoritative measures to prevent these injuries and how to best care for those that are injured;Whereas the theme for 2021 National Burn Awareness Week is Electrical Safety from Amps to Zap!, where a common risk of injury exists from unprotected electrical outlets, improperly used extension cords, lightning, and workplace electrical injuries;Whereas significant research and medical advances have dramatically improved burn care and treatment, aided rehabilitation, shortened hospital stays, and increased burn survival rates;Whereas aftercare support for the physical and emotional effects of burns has played a key role in the successful reintegration of burn survivors into our communities and burn safety education and prevention efforts continue to reduce the number of people who suffer burns each year;Whereas many people devote their lives and careers to treating, caring for, supporting, and rehabilitating burn injury survivors, including those performing vital work in burn research and development; andWhereas there are dedicated firefighters who risk their own lives every day to protect others, as well as burn foundations and other life safety professionals who promote burn injury awareness and prevention: Now, therefore, be itThat the House of Representatives—(1)supports the designation of a National Burn Awareness Week; and(2)calls upon all government agencies, fire, life safety, health care organizations, communications media, and the people of our Nation to observe National Burn Awareness Week with the appropriate ceremonies and activities.